Detailed Action
Claims 1-20 are pending. 
Claims 1-4, 6-11, 13-17 and 19-20 are rejected.
Claims 5, 12 and 18 are objected to.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language circuity for receiving in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The hardware structure described in the specification (Fig 2, paragraph 0012, 0022-0028) is the sufficient structure to perform the claimed functions.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-9, 11, 13-16 and 19-20  are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (Patent. No.: US 7,584,262 B1) in view of Cable et al (Pub. No.: US 2002/0199012 A1).
As per claim 1, Wang discloses a network device comprising: memory (Wang, col 6 lines: 6-34); andat least one processor (Wang, col 6 lines: 6-34) to execute machine-readable instructions to at least: -	receive a request to access a function (Wang col 3 line 15, wherein the received service request can be the request to access a function as claimed) , the request including one or more performance requirements (Wang, Fig 5, col 8 lines 8-15, 40-54, wherein policy rules that associates the domain name included within the request to forwarding decisions and polices can be the performance requirements as claimed); -	identify, as a function of an evaluation of the performance requirements and on monitored properties of each of a plurality of devices associated with the network device, one or more of the plurality of devices to service the request (Wang, Fig 5, col 8 lines 40-54, col 9 lines: 8-13, 39-41 wherein, for example,  utilization percentage distributes client requests based on utilization of the servers available in the server group (defined by current connections divided by the maximum number of connections)); -	select one of the identified devices according to a load balancing policy (Wang, Fig 5, col 8 lines 40-54, col 9 lines: 8-13, 39-41); and -	send the request to the selected device (Wang, col 10 lines: 53-65). Wang does not explicitly disclose in an edge network. However, applying load balancing in an edge network is well known in the art, for example Cable discloses in an edge network (Cable, Fig 1, paragraph 0017, 0024) select one of the identified devices according to a load balancing policy (Cable, paragraph 0024, 0032). 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the invention to modify Wang with Cable to use an edge network and to select a server based on a load balancing policy as claimed because this would have provided a way to decentralize the system processing to speed up the user experience using edge networks    

As per claim 2, claim 1 is incorporated and Wang further discloses the evaluation of the performance requirements comprises an evaluation of one or more quality-of-service requirements associated with the request (Wang, col 9 lines: 45-52, col 10 lines: 53-65, wherein at least on of the static properties such as bandwidth, maximum number of requests supported, etc., of each server and the dynamic properties including current loading of each server can be the one or more quality-of-service requirements as claimed);


As per claim 4, claim 1 is incorporated and Wang further discloses to identify the one or more of the plurality of devices to service the request comprises to: identify one or more of the plurality of devices providing the requested function; and evaluate the monitored properties of a service queue associated with each identified device providing the requested function (Wang, col 9 lines: 45-52, col 10 lines: 53-65); 

As per claim 6, claim 1 is incorporated and Wang further discloses that to identify the one or more of the plurality of devices providing the requested function comprises to identify, using a table listing the plurality of devices and functions associated therewith, the one or more of the plurality of devices providing the requested function  (Wang, Fig 5, col 10 lines: 53-65);

As per claim 7, claim 1 is incorporated and Wang further discloses each of the plurality of devices is registered with the network device (Wang, Fig 5, col 10 lines: 53-65); 

Claims 8-9, 11, 13-16 and 19-20 are rejected under the same rationale as claim 1-2, 4 and 6-7. 



Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (Pub. No.: US 2019/0138481 A1) in view of Cable et al (Pub. No.: US 2002/0199012 A1) and Toebes et al (Pub. No.: US 2006/0116988 A1).


As per claim 3, claim 1 is incorporated and Wang and Cable do not explicitly disclose the evaluation of the performance requirements comprises an evaluation of a service level agreement associated with the request. However, Toebes discloses the evaluation of the performance requirements comprises an evaluation of a service level agreement associated with the request (Toebes, paragraph 0034, 0042). 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the invention to modify Wang and Cable with Toebes to use server level agreement as claimed because this would have provided a way to satisfy the customer/client using the provided service based on the service level agreement chosen by the customer/cleint.      

Claims 10 and 17 are rejected under the same rationale as claim 3.

Allowable Subject Matter
Claims 5 , 12 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed on 02/19/2021 have been considered but are now moot in lights of the new ground of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA N ALGIBHAH whose telephone number is (571)270-7212.  The examiner can normally be reached on 7:30 am - 3:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571) 270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/HAMZA N ALGIBHAH/Primary Examiner, Art Unit 2454